Citation Nr: 0208718	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of entitlement to service connection for 
hypertension will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1967 
to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, in pertinent 
part, denied service connection for PTSD.

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of this service 
connection claim.  In December 2000, the Board remanded the 
issue to the RO for review and readjudication in conjunction 
with the Veterans Claims Assistance Act of 2000 (VCAA).  
Following completion of the requested actions, the RO, in May 
2002, returned the veteran's case to the Board.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for hypertension.  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not have PTSD as a result of an 
inservice stressor.  

3.  The veteran served in combat.  


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the December 2000 
Board remand, a January 2001 RO letter, and an April 2002 
supplemental statement of the case informed the veteran of 
the evidence needed to substantiate his service connection 
claim.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  The veteran has also undergone a recent pertinent 
VA examination.  Consequently, the Board finds that VA has 
met the requirements of the VCAA and its implementing 
regulations.  

In this regard, the Board notes that, pursuant to the 
December 2000 remand, the RO, by the January 2001 letter, 
asked the veteran to provide information regarding all 
pertinent treatment that he had received.  In particular, the 
RO requested that the veteran submit the dates of such 
treatment, the names of any specific VA facilities where he 
received such medical care, as well as names and addresses of 
the physicians who treated him for this disorder.  Along with 
the letter, the RO attached forms authorizing the release of 
private medical records to VA for the veteran to complete, 
sign, and return to the agency.  

In response to this letter, the veteran, in a February 2001 
statement, asked the RO to obtain all of his records from the 
VA Medical Center (VAMC) in Mountain Home, Tennessee to 
support his claim.  In April 2001, the RO requested, and 
obtained all available records of treatment that the veteran 
had received at this VA medical facility since February 1998.  
(Previously, pursuant to the veteran's April 1998 request, 
the RO had asked the Mountain Home VAMC to submit copies of 
all records of treatment that the veteran had received since 
December 1969.)  Thereafter, in May 2002, the veteran stated 
that he had no additional evidence to submit and asked that 
the RO immediately forward his case to the Board.  As such, 
the Board finds that VA has met the requirements of the VCAA 
and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the DD Form 214, Armed Forces Of The United 
States Report Of Transfer Or Discharge (DD 214), the 
veteran's principle military specialty was that of a light 
weapons infantryman.  Among the multiple medals that he 
received, two of them, the Purple Heart and the Combat 
Infantryman Badge, are indicative of combat service.  

The service medical records are negative for complaints of, 
treatment for, or findings of, PTSD.  At the separation 
examination conducted in November 1969, the veteran denied 
ever having experienced, or experiencing at that time, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  This examination demonstrated 
that the veteran's psychiatric evaluation was normal.  

In December 1969, the veteran was discharged from active 
military duty.  In December 1997, he sought treatment for 
complaints of nightmares of his Vietnam service since his 
discharge from active military duty.  He also reported having 
had "bad experiences" during his Vietnam service, including 
seeing several people die.  He described himself as feeling 
sad, irritable, nervous, anxious, and hypervigilant and as 
having startle responses.  He stated that he does not like to 
be in crowds.  He denied having any suicidal or homicidal 
thoughts or any auditory or visual hallucinations.  

A mental status evaluation demonstrated that the veteran was 
alert, oriented times four, casually dressed, and groomed and 
that he had a fine mood, an euthymic affect, regular speech, 
coherent thought, fair memory, and fair judgment.  The 
examiner recommended ruling out PTSD and referred the veteran 
to the PTSD Clinic for consultation.  

In September 1998, the veteran underwent a VA PTSD 
examination, at which time he reported being involved in 
numerous combat operations during his Vietnam service (which 
included being fired upon by the enemy on many occasions, 
witnessing the deaths of at least four fellow soldiers and 
the severe wounding of many others in his unit, and being 
ambushed by the enemy).  He received shrapnel wounds to the 
right side of his body from a booby trap enemy mortar round 
which detonated within 20 feet of him.  At the time of the 
post-service VA examination, the veteran cited a remote 
history of hyper-arousal symptoms such as vigilance, 
suspiciousness, and an excessive startle response and 
explained that he had "gotten over most of that" over the 
years.  Currently, he described only combat nightmares and 
stated that he is not experiencing any other Vietnam 
stress-related symptoms.  In addition, he noted that, since 
December 1997 when he sought treatment for his nightmares of 
Vietnam, he has returned to adequate functioning and has not 
sought further mental health care.  

Upon reviewing the claims folder, the examiner stated that 
there are no records of inpatient admissions for psychiatric 
care, that there are no records of regular outpatient 
attendance in any type of mental health care treatment 
facility, and that the veteran never received the follow-up 
consultation at the PTSD Clinic that had been recommended for 
him in December 1997.  When asked if he wanted to pursue this 
consultation, the veteran declined.  

Objective findings on mental status evaluation demonstrated 
that the veteran was appropriately dressed and groomed, 
pleasant, cooperative, and appropriate throughout the 
assessment session and that he had an euthymic mood and no 
cognitive or affect abnormalities.  The examiner noted that 
the veteran was unusually honest and non-exaggerative and 
that the data that he supplied regarding his symptoms and 
current functioning were accurate and reliable.  

The examiner stated that the veteran is currently functioning 
adequately in his occupational and social lives, that he is 
not in need of psychiatric treatment, and that his 
functioning is not significantly impaired by PTSD or any 
other psychiatric disorder.  In addition, the examiner 
concluded that, although the veteran described a remote 
history of more extensive PTSD symptoms, at the time of the 
VA examination, he primarily had only one persistent 
traumatic stress symptom (nightmares of his Vietnam service).  
The examiner also noted that the veteran's nightmares occur 
on only an occasional, rather than a regular, basis and also 
only occasionally affect his functioning at work.  The 
examiner explained that, as the veteran has not reported any 
other current PTSD symptoms, he cannot be found to meet the 
criteria necessary for a diagnosis of PTSD.  

Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  As the veteran filed his claim for 
service connection for PTSD in April 1998, the revised 
criteria applies to the current appeal.  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).  

As the medical evidence indicates in the present case, 
although PTSD was suspected in December 1997 when the veteran 
sought psychiatric treatment for complaints of nightmares of 
his Vietnam service, the subsequent VA examination conducted 
in September 1998 specifically ruled-out this diagnosis.  In 
particular, the examiner who conducted this post-service VA 
evaluation explained, after reviewing the claims folder and 
interviewing the veteran, that, as the veteran has reported 
only one PTSD symptom (combat-related nightmares) and has 
admitted that this symptomatology occurs only occasionally 
and not on a regular basis, he cannot be found to meet the 
criteria necessary for a diagnosis of PTSD.  

In this regard, the Board acknowledges that the veteran's 
service personnel records indicate that he received the 
Purple Heart and the Combat Infantryman's Badge, which are 
both indicative of combat service.  Furthermore, his 
in-service stressors of involvement in numerous combat 
operations in Vietnam (which included being fired upon by the 
enemy on many occasions, witnessing the deaths of at least 
four fellow soldiers and the severe wounding of many others 
in his unit, being ambushed by the enemy, and sustaining 
shrapnel wounds to the right side of his body) clearly relate 
to his combat service.  As such, the Board must conclude that 
the veteran's lay testimony alone may be sufficient to 
establish the occurrence of his claimed in-service stressor.  
See, 38 C.F.R. § 3.304(f) (2001) (which stipulates that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and that the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor).  

Significantly, however, the fact remains that the veteran has 
been found not to meet the criteria necessary for a diagnosis 
of PTSD.  Without evidence of a diagnosis of PTSD as a result 
of a specific in-service stressor, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  His claim 
must, therefore, be denied.  


ORDER

Service connection for PTSD is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

